The Supreme Court properly determined that while the defendant was a competent and caring parent, the best interests of the infant children would be best served by permitting them to remain with the plaintiff (see, DeLuca v DeLuca, 210 AD2d 372). We find that the determination of the Supreme Court awarding the plaintiff custody of the children and liberal visitation to the defendant is fully supported by a sound and substantial basis in the record and should not be disturbed (see, Eschbach v Eschbach, 56 NY2d 167; DeLuca v DeLuca, supra).
We have considered the defendant’s remaining contentions *760and find them to be without merit. Balletta, J. P., Thompson, Pizzuto and Altman, JJ., concur.